DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a) as being anticipated by “Clash of Clans”, released 2/2012. 
Regarding claims 1 and 17 - 20, “Clash of clans”, hereinafter, Clans, discloses a user interface displayed method, performed by at least one processor of a terminal, (0:00 – 16:07 of NPL), the method comprising displaying a user interface of an application program running on the terminal, the user interface displaying an image of a virtual environment observed from a perspective corresponding to a target virtual object, the target virtual object being a virtual object in the virtual environment that is controlled by using the terminal, (3:01 of NPL), receiving a display instruction from a server, the display instruction comprising data of a first- class object and data of a second-class object, (15:13 of NPL), the first-class object being a virtual object having obtained a larger quantity of virtual resources than the (15:13 gold), the second-class object being a virtual object having obtained an equal or smaller quantity of virtual resources than the target virtual object, (15:13 elixir), the first-class object and the second-class object belonging to teams different from a team to which the target virtual object belongs in the application program; and displaying first visible information in the user interface according to the data of the first-class object, (15:13 of NPL), and displaying based on the second-class object being within a field of view from the perspective, second visible information in the user interface according to the data of the second-class object, an amount of the first visible information being larger than that of the second visible information, (15:13 top left, “available loot”). 
Regarding claim 2, Clans discloses based on the second-class object being within a field of view from the perspective, second visible information in the user interface according to the data of the second-class object, an amount of the first visible information being larger than that of the second visible information, (15:13 top left, “available loot”).
Regarding claim 3, Clans discloses displaying the first visible information through the first object comprises: displaying body model information of the first-class object in the virtual environment through the first object, (15:13 top left, “available loot”).
Regarding claim 4, Clans discloses wherein the displaying the first visible information through the first object comprises: displaying first state information of the first-class object through the first object, the first state information comprising at least one of a health point or an endurance value of the first-class object, a quantity of virtual resources of the first-class object, a defense value of the first- class object, or prop information of the first-class object, (15:13 top left, “available loot”).
Regarding claim 5, Clans discloses wherein the body model information of the first-class object comprises at least one of a contour of the first-class object or a posture of the first-class object, (15:13 top left, “available loot”).
(15:18, Barbarian attacking gold). 
Regarding claim 7, Clans discloses wherein the user interface further displays a map of the virtual environment; and the displaying first visible information in the user interface comprises: displaying an identifier of the first-class object in a first region on the map, the first region being corresponding to a position of the first-class object in the virtual environment, (15:13). 
Regarding claim 8, Clans discloses wherein the displaying the first visible information in the user interface comprises: displaying an information window in the user interface, the first visible information being displayed in the information window; and 46the first visible information comprises at least one of a position of the first-class object and first state information of the first-class object, the first state information comprising at least one of a health point or an endurance value of the first-class object, a quantity of virtual resources of the first-class object, a defense value of the first- class object, or prop information of the first-class object, (15:13 top left, “available loot”).
Regarding claim 9, Clans discloses prior to receiving the display instruction: receiving a first generation instruction from the server; obtaining, according to a start position of each virtual resource and a start speed of each virtual resource included in the first generation instruction, a motion trajectory of each virtual resource; and displaying the motion trajectory of each virtual resource in the user interface, (15:11, deploy troops). 
(16:03). 
Regarding claim 11, Clans discloses prior to receiving the display instruction: transmitting target state information of the target virtual object to the server, the target state information being used for indicating a position of the target virtual object in the virtual environment; receiving a pick-up instruction from the server, based on the target virtual object meeting a pick- up condition for picking up a target virtual resource; controlling, according to the pick-up instruction, the target virtual object to pick up the target virtual resource; and updating a quantity of virtual resources of the target virtual object according to the target virtual resource being picked up by the target virtual object, (14:28). 
Regarding claim 12, Clans discloses receiving, from the server, a winner display instruction to display a winner in the application program based on a virtual object having a largest quantity of virtual resources; and displaying information of the winner in the user interface according to the winner display instruction, (16:03).
Regarding claims 13 - 16, Clans discloses prior to receiving the winner display instruction: receiving a revival position from the server based on a hit point or an endurance value of the target virtual object being zero, the revival position being a position meeting a revival condition in the virtual environment; and reviving the target virtual object at the revival position, (14:28). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699. The examiner can normally be reached 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715